     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
     Attorneys for Defendant
5    BRYCE STUDEBAKER
6
7
                                    UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    ) Case No. 2:19-cr-052 TLN
                                                  )
11                        Plaintiff,              ) WAIVER OF PERSONAL APPEARANCE;
                                                  ) ORDER
12         v.                                     )
                                                  )
13   BRYCE STUDEBAKER,                            )
                                                  )
14                        Defendant.              )
                                                  )
15
            Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, BRYCE
16
     STUDEBAKER, hereby waives the right to be present in person in open court upon the hearing
17
     of any motion or other proceeding in this case, including, but not limited to, when the case is set
18
     for trial, when a continuance is ordered, and when any other action is taken by the court before or
19
     after trial, specifically, appearances for any hearing regarding modification of conditions of
20
     supervised release, except upon arraignment, plea empanelment of jury and imposition of
21
     sentence.
22
            Defendant hereby requests the Court to proceed during every absence which the Court
23
     may permit to this waiver; agrees that defendant’s interests will be deemed represented at all
24
     times by the presence of the defendant’s attorney, the same as if the defendant were personally
25
     present; and further agrees to be present in court ready for trial any day and hour the Court may
26
     fix the defendant’s absence.
27
     ///
28
                                                     -1-                                                   e
1           The defendant further acknowledges being informed of the rights under Title 18 U.S.C.
2    §§ 3161-3174 (Speedy Trial Act), and authorizes the defendant’s attorney to set times and dates
3    under that Act without the defendant’s personal presence.
4           The original signed copy of this waiver is being preserved by the attorney undersigned.
5
     Dated: June 5, 2019
6
7                                                /s/ Bryce Studebaker
                                                 BRYCE STUDEBAKER
8
9           I agree and consent to my Client’s waiver of appearance.
10   Dated: June 5, 2019
11                                               /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
12                                               Assistant Federal Defender
                                                 Attorney for Defendant
13                                               BRYCE STUDEBAKER

14
            IT IS SO ORDERED.
15
     Dated: June 5, 2019
16
17                                             Troy L. Nunley
18                                             United States District Judge

19
20
21
22
23
24
25
26
27
28
                                                   -2-                                                 e
